IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT


                              No. 96-8596



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

EDDIE CASTLEBERRY,

                                                 Defendant-Appellant.




          Appeal from the United States District Court
              for the Northern District of Georgia

                            (July 25, 1997)

Before BLACK, Circuit Judge, FAY and ALARCON*, Senior Circuit
Judges.

BY THE COURT:




_________________________________________________________________
*Honorable Arthur L. Alarcon, Senior U.S. Circuit Judge for the
Ninth Circuit, sitting by designation.
     Appellant's letter motion to correct the opinion is GRANTED.

The court's opinion is modified as follows:

     1. The last sentence of the first paragraph on page 2256

     of the slip opinion is deleted.        In its place the

     following shall appear:

          During the trial, Roger Rozen, an attorney and

          government witness, testified that the numbers

          next to his name reflected proper referral

          fees for cases that London had either sent to

          him or that they had worked on together.    The

          government also presented the testimony of a

          James Cochran, a DUI defendant, who testified

          that he paid London directly to fix his DUI

          cases.    Thus, the authenticity of the entries

          was clearly established.

     2.   The third full paragraph on page 2256 of the slip

     opinion is deleted.    In its place the following shall

     appear:

          The dates of the entries are reasonably close

          to the dates of the conspiracy alleged in the

          indictment.   The grand jury indictment clearly

          states "beginning on a date which is unknown

          to the Grand Jury, but which occurred on or

          before January 1, 1988 . . . ." R1-1 (emphasis

          added).    Cochran's trial testimony revealed

          that he paid London before, during, and after

                                  2
the   January   1,    1988       date   alleged   in   the

indictment.

Beginning in 1983 and continuing until 1992,

Cochran testified that during this period he

received at least eight DUI tickets in which

London   "represented"       him.        On   these   eight

separate occasions, Cochran testified that he

paid London amounts ranging from three hundred

dollars to seven hundred dollars to handle his

DUI tickets.         In each of these instances,

Cochran further stated that he never appeared

before a judge, never paid a fine, and never

lost his driver's license.               This testimony

alone    is   sufficient         to     corroborate     the

language and date used in the indictment and

to satisfy the "during the course" requirement

of Fed.R.Evid. 801(d)(2)(E).




                             3